     Case 2:20-cv-11477-FMO-GJS Document 10 Filed 03/08/21 Page 1 of 2 Page ID #:28



1
      Todd M. Friedman (SBN 216752)
2     Adrian R. Bacon (SBN 280332)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
      21550 Oxnard St. Suite 780,
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7      abacon@ toddflaw.com
      Attorneys for Plaintiff
8

9                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11    TERRY FABRICANT, individually                       ) Case No.
12    and on behalf of all others similarly               )
      situated,                                           )  2:20-cv-11477
13
      Plaintiff,                                          )
14                                                        )
      vs.
                                                          ) NOTICE OF SETTLEMENT
15    COMMERCIAL LIGHTING                                 ) AS TO INDIVIDUAL CLAIMS
16    COMPANY., and DOES 1 through 10,                    ) ONLY
17
      inclusive, and each of them,                        )
      Defendant.                                          )
18
                                                          )
19
            NOW COMES THE PLAINTIFF by and through their attorney to
20
      respectfully notify this Honorable Court that this case has settled individually as
21
      to all named Defendants. Plaintiff requests that this Honorable Court vacate all
22
      pending hearing dates and allow sixty (60) days with which to file dispositive
23

24
      documentation. This Court shall retain jurisdiction over this matter until fully

25
      resolved.

26    Dated: March 8, 2021             Law Offices of Todd M. Friedman, P.C.
27
                                                               By: s/ Adrian R. Bacon
28
                                                                     Adrian R. Bacon



                                        Notice of Settlement
     Case 2:20-cv-11477-FMO-GJS Document 10 Filed 03/08/21 Page 2 of 2 Page ID #:29



1
                              CERTIFICATE OF SERVICE
2

3     Filed electronically on March 8, 2021, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on March 8, 2021, to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
      s/Adrian R. Bacon
10     Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
